          Case 6:17-cv-00027-CCL Document 80 Filed 10/26/20 Page 1 of 1

                  IN THE UNITED STATES DISTRJCT COURT
                      FOR THE DISTRJCT OF MONTANA
                            HELENA DIVISION

 VICTORY PROCESSING, LLC, and                        CV 17-27-H-CCL
 DAVE DISHAW,

                       Plaintiffs,                        ORDER
          vs.

 TIM FOX, in his official capacity as
 Attorney General for the State of
 Montana,

                       Defendant.

        Before the Court is local counsel for Plaintiffs' Renewed Unopposed

Motion to Appear Remotely, (Doc. 79), providing the Court with additional

information regarding his recent exposure and his clients' consent that he be

allowed to appear telephonically at the hearing scheduled for October 27, 2020.

Accordingly,

        IT IS HEREBY ORDERED that local counsel's Renewed Unopposed

Motion to Appear Remotely at the October 27, 2020, hearing is granted. Counsel

is requested to contact chambers for the call in telephone number at (406) 441-

1350.

        Dated this 26th day of October, 2020.
